Citation Nr: 0612578	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus claimed 
as aggravated by service.

2.  Entitlement to service connection for a ruptured 
posterior tibial tendon, claimed as due to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded the claim for an RO hearing, 
which took place in April 2005, and additional development.  
As explained below, the requested development has taken 
place, and the Board will therefore decide the claims.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Pes planus was not noted on the November 1966 examination 
for entry into service.

2.  A treatment note diagnosing pes planus shortly after the 
veteran entered service and the veteran's RO hearing 
testimony clearly and unmistakably show that his pes planus 
preexisted service.

3.  Pes planus was not specifically mentioned in treatment 
records subsequent to the initial notation, and the December 
1970 separation examination noted flattened longitudinal 
arches with no instability.

4.  The only medical opinion as to whether the veteran's pes 
planus was made permanently worse by service indicates that 
it was not, and this opinion was preceded by review of the 
relevant evidence in the claims file and accurately 
characterized this evidence in reaching a definitive 
conclusion.

5.  To the extent clinical evidence reveals that the veteran 
has a ruptured posterior tibial tendon, it is not shown in 
service, and it did not arise for many years thereafter, and 
it is not otherwise related to service or the veteran's pes 
planus which is not service connected.


CONCLUSIONS OF LAW

1.  The veteran's feet are presumed to have been in sound 
condition when he entered service.  38 U.S.C.A. § 1111 (West 
2002).

2.  Clear and unmistakable evidence reflects that the 
veteran's pes planus both preexisted service and was not 
aggravated thereby, thus rebutting the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 
(July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (2004).

3.  Service connection cannot be granted for a ruptured 
posterior tibial tendon secondary to pes planus as a matter 
of law because pes planus is not a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

4.  To the extent he has a ruptured posterior tibial tendon, 
this disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA met this 
requirement here.  After the veteran filed his January 2002 
service-connection claims, the RO sent the veteran a March 
2002 letter explaining VA's duties to notify and assist him 
with this claim, and the veteran's rights and 
responsibilities in this regard.  The RO did not take any 
adjudicative action until its July 2002 rating decision that 
the veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The RO's March 
2002 letter told the veteran it was working on his claims for 
service connection for pes planus and ruptured posterior 
tendon secondary to pes planus, and explained how to 
establish entitlement to service connection.  The letter also 
indicated the information or evidence needed from the veteran 
and VA's duty to assist him in obtaining this information.  
The RO also wrote: "[T]ell us about any additional 
information that you want us to try to get for you."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claims, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for disability for 
which service connection has been granted.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the service-connection claims in this 
case, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, as there 
are no disability ratings or effective dates to assign.

Thus, to the extent that the RO did not satisfy all of the 
elements of the notice requirement, any error was non-
prejudicial.  See Mayfield, supra.

Moreover, the RO obtained the service medical records (SMRs) 
and all identified post-service treatment records and, as 
directed by the Board, afforded the veteran a new, October 
2004 VA examination, and, when that examination report did 
not respond to the Board's questions, obtained a January 2005 
VA opinion as to the nature and etiology of the disorders for 
which he is claiming service connection.  Further, the 
veteran clarified in his October 2005 letter that he could 
not locate Dr. "R.B.", the physician whom it was thought 
might have relevant information, or any other relevant 
information regarding Dr. "R.B.'s" treatment records.  The RO 
was therefore not obligated to take additional steps in this 
regard.  See 38 C.F.R. § 3.159(c)(1) (2005) (VA not required 
to make follow-up request for private treatment records where 
response indicates that records sought do not exist or 
follow-up request for records would be futile").  
Significantly, the veteran also indicated in his October 2005 
letter that he was unable to obtain any further information 
concerning his claim.  Thus, as there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received, VA complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

In the present case, there is no issue as to whether the 
veteran had pes planus during service, as a January 1967 
treatment note in the SMRs reflects that he did.  The 
evidence also shows that there were no foot disorders noted 
on the veteran's November 1966 examination prior to entry 
into service, which indicated the feet were normal on 
examination.  In such cases, 38 U.S.C.A. § 1111 (West 2002) 
requires that the veteran is "taken to have been in sound 
condition" at the time he entered service.  If, as in this 
case, there is some evidence that a disorder existed prior to 
service, the question becomes whether this "presumption of 
soundness" has been rebutted.

In the past several years, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and VA's 
Office of General Counsel have addressed the issue of how to 
adjudicate cases such as this one where the presumption of 
soundness has attached.  See VAOPGCPREC 3-2003 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (2004).  Those 
opinions explained that, in order for the presumption to be 
rebutted, two separate things must be shown by clear and 
unmistakable evidence: (1) that the disorder existed prior to 
service and (2) that the disorder was not aggravated by such 
service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, at 10-
11; Wagner, 370 F.3d at 1096.  VAOPGCPREC 3-2003 and Wagner 
acknowledge the confusing nature of this framework, but they 
nevertheless require the cases to be adjudicated this way.  
See VAOPGCPREC 3-2003, at 8 (questioning the logic of 
38 U.S.C.A. § 1111); Wagner, 370 F.3d at 1093 ("section 
1111's rebuttal standard is somewhat difficult to parse").

As to the first prong, there is clear and unmistakable 
evidence that the veteran's pes planus preexisted service.  
The veteran himself stated at the RO hearing that the Army 
would not take him because he had "very flat feet," but the 
Air Force did allow him to enlist (Hearing transcript, p. 3).  
In addition, there is a treatment note dated January 19, 
1967, just sixteen days after the veteran's entry into 
service, which diagnosed the veteran with pes planus.  The 
manifestation of this disorder so close to the date of entry 
that it could not have originated in so short a period 
establish the pre-service existence of the veteran's pes 
planus.  38 C.F.R. § 3.303(c) (2005).  Thus, the evidence, 
including the veteran's own testimony, clearly and 
unmistakably establishes that the veteran's pes planus 
preexisted service, and the first prong of the rebuttal of 
the presumption of soundness has been met.

As to the second prong, there are no indications in the SMRs 
that the pes planus was aggravated by service as there are no 
references to this disorder after the January 1967 notation, 
although there are references to splay foot and occasional 
swelling and cramping of the feet for several years.  
However, the December 1970 separation examination notes 
flattened longitudinal arches with no instability.  None of 
the prior VA examination reports contained an opinion as to 
whether the veteran's preexisting pes planus had been 
aggravated by service, so the Board instructed that a VA 
examination be conducted and opinion obtained on this issue 
in its September 2004 remand.  As noted, the October 2004 VA 
examiner did not offer an opinion.  However, in January 2005, 
a VA physician reviewed the claims folder including the 
October 2004 VA examination and SMRs and stated that there 
was "no evidence that there was any severe degree of pes 
planus or permanent worsening of his condition during 
service."  This opinion constitutes competent evidence, as 
was preceded by review of the relevant evidence from the 
claims folder and accurately characterized that evidence in 
reaching a definitive conclusion.  Cf.   Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 
"may or may not" is an insufficient basis for an award of 
service connection).  Moreover, there is no contrary medical 
opinion in the record, and the veteran is not competent to 
offer a competent opinion on this medical question.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  Thus, the evidence 
clearly and unmistakably shows that the veteran's pes planus 
was not aggravated during service.

In sum, the veteran's feet are presumed to have been in sound 
condition when he entered service because no defects were 
noted at the time of entry into service.  However, the 
evidence clearly and unmistakably shows both that the 
veteran's pes planus preexisted service and was not 
aggravated by such service.  The claim for service connection 
for pes planus must therefore be denied.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089 (2004).

As to the veteran's claim for service connection for a 
ruptured posterior tibial tendon due to pes planus, that 
claim must be denied for several reasons.  Service connection 
may be granted for disability resulting from a disease 
contracted or an injury sustained while on active duty in the 
military, or for a disability that is proximately due to or 
the result of an already service-connected condition.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.310(a) (2005).  Where a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be granted for 
that increment in severity of the non-service-connected 
disability attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Initially, to the extent that the claim is one for service 
connection secondary to pes planus, it must be denied as a 
matter of law, because the Board has found that the veteran 
is not entitled to service connection for pes planus, and 
service connection therefore cannot be granted for a ruptured 
posterior tendon as proximately due to, the result of, or 
aggravated by, pes planus.  See 38 C.F.R. § 3.310(a)(2005) 
(providing for service connection where a disability is 
proximately due to or the result of a service-connected 
disease or injury); Sabonis v. Brown, 6 Vet. App. at 430 
(where the law and not the evidence is dispositive, the claim 
should be denied as a matter of law).

In addition, there was conflicting evidence regarding whether 
the veteran has a ruptured posterior tibial tendon of the 
left ankle.  For example, a January 2000 MRI report indicated 
a partial thickness tear of the posterior tibial tendon, Dr. 
"M.S." diagnosed a ruptured posterior tibial tendon in 
September 2001, and the May 2002 VA examination contained the 
same diagnosis.  In contrast, an October 2001 left ankle MRI 
report found unremarkable appearance of the left ankle and 
specifically no evidence of a posterior tibial tendon 
rupture, and the X-ray report prepared in connection with the 
May 2002 VA examination found that there was no evidence of 
acute fracture or dislocation.  After the Board's remand, the 
October 2004 VA examiner found there was a ruptured posterior 
tibial tendon but the January 2005 VA physician opinion that 
there was not.  The Board assumes, for the sake of this 
decision, that the disorder as listed does exist.

However, there is no evidence of such a disorder in service, 
and the first clinical evidence of this disorder appears to 
be the January 2000 MRI report, many years after service.  In 
addition, the January 2000 MRI report indicates that the 
veteran stated the injury was due to twisting his foot in 
July 1999.  The only opinion as to the etiology of this 
disorder is that of the VA physician in January 2005, who 
stated that to the extent the veteran had a ruptured 
posterior tibial tendon, he did not believe it was secondary 
to his pes planus or otherwise related to service, as opposed 
to the post-service injury.

In sum, to the extent that service connection for a ruptured 
posterior tibial tendon is claimed as proximately due to, the 
result of, or aggravated by the veteran's pes planus, it must 
be denied as a matter of law because the pes planus has been 
found not to be service-connected.  In addition, the 
preponderance of the competent evidence reflects that the 
veteran did not have this disorder in service or for many 
years thereafter, and it is not otherwise related to service 
or his non-service connected pes planus.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for a ruptured posterior tibial 
tendon must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for pes planus, claimed as 
aggravated by service, is denied.  The claim for service 
connection for a ruptured posterior tibial tendon, claimed as 
due to pes planus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


